DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “high-resistance areas” in the claim has been rendered indefinite by the use of the term “high”.
The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be The limitation “low-resistance areas” in the claim has been rendered indefinite by the use of the term “low”.
The term “high” in claim 12 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “high-resistance area” in the claim has been rendered indefinite by the use of the term “high”.
The term “low” in claim 12 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “first low-resistance area” and “second low-resistance area” in the claim have been rendered indefinite by the use of the term “low”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 10,381,559).
Regarding claim 1, Zhou discloses, in FIGS. 27A-27B and in related text, an electronic device including a semiconductor memory, the semiconductor memory comprising: 
material layers (at level A-A’ in FIG. 27B) each including one or more low-resistance areas (extrusion of metallic liner 92 at level A-A’ filling the clam-shaped phase change memory material 58) and one or more high-resistance areas (dielectric 76); 
insulating layers (32) stacked alternately with the material layers and including protrusions extending more than the material layers (insulating layer 32 extends more away from conductive pillar 94 than metallic liner 92 does); 
conductive pillars (94) passing through the insulating layers and the low-resistance areas; 
conductive layers (46) located between the protrusions; and 
variable resistance layers (phase change memory material 58) interposed between the low-resistance areas (extrusion of metallic liner 92) and the conductive layers (46) (see Zhou, column 6, lines 22-25; column 15, line 21 to column 16, line 12; 
Regarding claims 2-3, Zhou discloses electrode layers (carbon layer 56L) interposed between the variable resistance layers (phase change memory material 58) and the conductive layers (46), wherein the electrode layers include carbon (see Zhou, FIGS. 27A-27B, column 19, lines 31-39; column 30, lines 24-27).
Regarding claim 4, Zhou discloses wherein each of the material layers (at level A-A’ in FIG. 27B, as shown in FIG. 27A) includes amorphous carbon (56L), a silicon nitride, a transition metal oxide (54L), or a combination thereof (see Zhou, FIGS. 27A-27B, column 19, lines 9-39; column 30, lines 24-27).
Regarding claim 5, Zhou discloses wherein each of the material layers is a single layer (at level A-A’ in FIG. 27B) including the low-resistance areas (metallic liner 92) and the high-resistance areas (dielectric 76) arranged alternately with each other (see Zhou, FIG. 27A).
Regarding claim 6, Zhou discloses wherein the low-resistance areas (metallic liner 92) are electrically conductive and adjacent low-resistance areas are electrically insulated from each other by the high-resistance areas (dielectric 76) (see Zhou, FIG. 27A, column 16, lines 49-62; column 21, lines 18-36).
Regarding claim 7, Zhou discloses wherein memory cells (50) are located at intersections between the conductive pillars (94) and the conductive layers (46) (see Zhou, FIG. 27B, column 22, lines 28-40).
Regarding claim 8, Zhou discloses the device of claim 7.


The limitation “wherein the memory cells are programmed into a high-resistance amorphous state or a low-resistance amorphous state” is considered as manner of operating the device and does not differentiate apparatus claim 8 from the prior art Zhou. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114. 
Regarding claim 9, Zhou discloses the device of claim 7.
Zhou discloses that the phase change memory material of the memory cell can be set to high-resistivity amorphous state or low-resistivity polycrystalline state (see Zhou, column 19, lines 40-59).
The limitation “wherein the variable resistance layers maintain an amorphous state in a set operation” is considered as manner of operating the device and does not differentiate apparatus claim 9 from the prior art Zhou. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114. 
Regarding claim 10, Zhou discloses wherein each of the insulating layers (32) includes a first protrusion protruding from one side (left side) of the material layers (metallic liner 92) and a second protrusion protruding from another side (right side) of the material layers (see Zhou, FIG. 27B).
Regarding claim 11, Zhou discloses wherein a first memory cell (50 at left side of metallic liner 92) is located between an adjacent pair of the first protrusions (32 at left side of metallic liner 92), a second memory cell (50 at right side of metallic liner 92) is located between an adjacent pair of the second protrusions (32 at right side of metallic liner 92), and the first memory cell and the second memory cell share a conductive pillar (94) (see Zhou, FIG. 27B, column 21, lines 18-36; column 22, lines 28-40).
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 10,381,559).
Regarding claim 12, Zhou discloses, in FIGS. 27A-27B and in related text, a memory device, comprising: 
a conductive layer (46) extending in a first direction (top-down direction in FIG. 27A and horizontal direction in FIG. 27B); 
a conductive pillar (94) extending in a second direction (vertical direction in FIG. 27B) crossing the first direction; 

a memory cell (50) disposed at an intersection between the conductive layer (46) and the conductive pillar (94), and including the first low-resistance area (metallic liner 92 couples phase change memory material 58 of memory cell 50 to conductive pillar 94) (see Zhou, column 6, lines 22-25; column 15, line 21 to column 16, line 12; column 16, lines 49-62; column 19, lines 40-59; column 20, lines 22-50; column 21, lines 18-36; column 22, lines 6-40; column 26, lines 42-63).
Regarding claim 13, Zhou discloses wherein the material layer (at level A-A’ in FIG. 27B, as shown in FIG. 27A) includes amorphous carbon (56L), a silicon nitride, a transition metal oxide (54L), or a combination thereof (see Zhou, FIGS. 27A-27B, column 19, lines 9-39; column 30, lines 24-27).
Regarding claim 14, Zhou discloses wherein each of the first low-resistance area and the second low-resistance area (metallic liners 92) has a first resistivity, and the high-resistance area (dielectric 76) has a second resistivity, the second resistivity being 
Regarding claim 15, Zhou discloses wherein the memory cell (50) further includes a variable resistance layer (phase change memory material 58) and an electrode layer (carbon layer 56L), the variable resistance layer being disposed between the first low-resistance area (metallic liner 92) and the conductive layer (46), the electrode layer being disposed between the variable resistance layer and the conductive layer (see Zhou, FIGS. 27A-27B, column 19, lines 31-39; column 30, lines 24-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811